Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makool (5,142,713).
Regarding Claim 1, Makool shows a panel assembly for use in a shower, the panel assembly comprising: a body (46) configured to be coupled to a surface within the shower (Fig.3); a panel (44) coupled to the body opposite the surface and a deflection surface (56) disposed on the panel opposite the body. 
Regarding Claim 3, Makool shows the panel assembly of claim 1, wherein the deflection surface (44) further comprises deflection features (56), the deflection features configured to reflect a spray of water toward a target (column 5 lines 15-30).  
Regarding Claim 4, Makool shows the panel assembly of claim 3, wherein the deflection features are structurally integrated into the deflection surface (column 5 lines 10-15).  
Regarding Claim 5, Makool shows the panel assembly of claim 3, wherein the deflection features (42) are coupled to the deflection surface.
Regarding Claim 6, Makool shows the panel assembly of claim 3 further comprising a first spray director (48) disposed on the deflection surface, the first spray director configured to accept a stream of water and reflect the stream of water at a first angle.  
Regarding Claim 7, Makool The panel assembly of claim 6 further comprising a second spray director (56) disposed on the deflection surface, the second spray director configured to accept the stream of water and reflect the stream of water at a second angle.  
Regarding Claim 8, Makool shows the panel assembly of claim 7, wherein the first spray director and the second spray director are structurally integrated with the panel (column 5 lines 10-15).  
Regarding Claim 9, Makool shows a shower system comprising: a first shower head (23); and a panel assembly comprising: a body (46) configured to be coupled to a support surface of the shower system (Fig.3); a panel (44) coupled to the body opposite the support surface; and a deflection surface (56) disposed on the panel opposite the body; wherein the first shower head is configured to provide a first stream (18) of water along a trajectory to the panel assembly.  
Regarding Claim 11, Makool shows the shower system of claim 9, further comprising: a first deflection feature (56) disposed on the deflection surface and configured to receive the first stream and reflect the first stream at a first trajectory; and a second deflection feature (56) disposed on the deflection surface and configured to receive the first stream and reflect the first stream as a second trajectory; wherein both the first deflection feature and the second deflection feature are structurally integral to the deflection surface (column 5 lines 5-15).  
Regarding Claim 13, Makool show the shower system of claim 11, further comprising a second shower head (12) configured to provide a second stream of water to the second deflection feature.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makool (5,142,713) in view of Zada (US Patent Publication 2013/0014322)
Regarding Claim 12, Makool shows the shower system of claim 11, but fails to show an actuator. Zada teaches an actuator (3) operatively coupled to the first shower head (6), wherein the actuator is configured to alternate directing the first shower head toward the first deflection feature and directing the first shower head toward the second deflection feature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an actuator connected to the shower head in order to allow the user to change the position of the shower head (Zada paragraph 15). 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spier (US Patent 3,133,292) in view of Zada (US Patent Publication 2013/0014322)
Regarding Claim 14, Spier shows a shower system comprising: a first shower head; and a shower cell comprising: a left deflection surface (58) coupled to a left wall; and a right deflection surface (62) coupled to a right wall; Spier fails to show an actuator. Zada teaches a first shower head (6) is controlled by a first actuator (3) to spray a first stream along a first trajectory at any of the left deflection surface and the right deflection surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an actuator connected to the shower head in order to allow the user to change the position of the shower head (Zada paragraph 15). 
Regarding Claim 15, Spier shows the shower system of claim 14, further comprising a front deflection surface (60) coupled to a front wall. Zada teaches th first shower head (6) controlled by the first actuator (3) to spray the first stream along the . 
Allowable Subject Matter
Claim 2, 10, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ASHLEY CRANE whose telephone number is (571)270-5198. The examiner can normally be reached Mondays & Tuesdays 8 am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LAUREN A CRANE/Primary Examiner, Art Unit 3754